DETAILED ACTION
Notice to Applicant
	The following is a Reasons for Allowance in response to the Request for Continued Examination Amendment dated 09/10/2021.

Allowable Subject Matter
	Claim(s) 1-5, and 8-22 were amended with Applicant’s Request for Continued Examination amendment consistent with Examiner’s recommendations in the previous office action to overcome the 35 U.S.C. 103 rejection of claims 1-5, and 8-22. Claims 6-7 were previously cancelled. Claims 1-5, and 8-22 are currently pending and allowed. Examiner sets forth a reasons for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	
	Regarding subject matter eligibility, as described previously and reiterated herein, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a may significantly increase the speed and efficiency of an organization and the organization's workforce transformation, including facilitating more efficient use of information regarding workers associated with the organization. Furthermore, some implementations described herein use a rigorous, computerized process to perform tasks or roles that were not previously performed.”) that provides an improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to particular technological environment (MPEP 2106.05(e)).

	Regarding the prior art, none of the prior art of record, taken individually or in combination teach or reasonably suggest the ordered combination of elements of independent claims 1, 10, and 15 for obtaining organization data, performing pre-processing and natural language processing on the receiving by a cloud computing environment, organization data before normalizing and formatting the data into a machine recognizable format, cleaning the organizational data of any corrupt or inaccurate data, identifying a historical association between capabilities, performing a data enrichment on the organization data, taking organization data for an industry in the same industrial space as the original organization, comparing and clustering the data, forming a model using machine learning, determine a recommendation based on the model, and then performing an action tied to that recommendation, wherein the action includes providing to a user device information that an action has or is about to be taken by computing environment. The prior art references most closely resembling Applicant’s claimed invention are as follows:
Lybrook (US 8484071 B1): describing the ability to receive organization and organization trend data as well as to make recommendations in order to help the organization match organization trend data including individual recommendations. (Table 1; Fig. 1 Column 2 lines 50-64, Column 12 lines 56-64) however fails to teach or reasonably suggest, individually or in combination with the other prior art of record, the combination of elements in the independent claim including at least the notification to a user that the system has or is about to take an action in accordance with the produced recommendation. 
Velasco (US 2015/0242815 A1): describing the machine learning model as well as a means for observing internal skills and being able to map those internal skills to personality traits and characteristics. (Paragraph 51-54, and 65) however, Velasco fails to teach or suggest providing a notification to a user that the system has or is about to take an action in accordance with the produced recommendation.
Chen (US 2016/0203433 A1): describing the textual analysis and determination of related and associated skills for the input into a model (Paragraph 29, and 55-56) but failing to describe or suggest providing a notification to a user that the system has or is about to take an action in accordance with the produced recommendation.
Jezewski (US 10360631 B1): describing the cleaning and pre-processing of data for input a machine learning model (Column 6 lines 60-67 and Column 7 line 57 – Column 8 line 9), however failing to teach of suggest the providing a notification to a user that the system has or is about to take an action in accordance with the produced recommendation.
Mankani (US 2009/0307052 A1): describing the ability to identify gaps and making a recommendation to fill said gap (Paragraph 45), however, failing to tech or suggest the providing a notification to a user that the system has or is about to take an action in accordance with the produced recommendation.
O’Malley (US 2018/0157995 A1): describing being able to identify a target individual possessing certain skill, (Paragraph 94, 135, and 671), however, failing to teach or suggest providing a notification to a user that the system has or is about to take an action in accordance with the produced recommendation.
Asmus (US 2018/0259918 A1): describing the recognition of new technologies with second capabilities, and the obtaining of said technology (Paragraph 108)
Myers (US 2008/0059292 A1): describing the action that is taken is based on identifying and focusing on specific worker contact information (Paragraph 16 and 45)
Dawkes (US 2014/02294242 A1): describing determining the recommendation based on a measured importance (Paragraph 87)
Additional prior art found relevant but failing, both individually and in any ordered combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below describing methods of organization data analysis, machine learning, data processing, recommendation creation, and automated actions.
Deodhar (US 2017/0116552 A1): describing methods of measuring productivity of individuals in various organization settings
Roy (US 9473730 B1):
Zukunftsagenten (WO 2020/053737 A1): describing a method for taking organizational data, comparing it to industry clusters, and creating a transformation plan to increase capabilities
Sanger (US 2016/0171425 A1): describing an organization analyzing its capacities to determine what changes can be made in terms of virtualizing its workforce
Chiluvuri (US 2014/0337816 A1)
Ruparelia (US 2013/0006679 A1)
Santos (US 2012/0253879 A1)
Harkins (US 2012/0078669 A1)
Brennan (US 2009/0299802 A1)
Albrecht (US 2008/0109257 A1)
Myers (US 2008/0059292 A1)
However, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624